PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
TABATA, YOICHIRO, et al.
Application No.: 15/521,645
Filed:  April 25, 2017
Attorney Docket No.: 13763US01 
  
:
:
:               DECISION ON PETITION
:
:



This is a decision on the petition filed April 08, 2022, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application. 
   
 The petition under 37 CFR § 1.137(a) is GRANTED.

This application is abandoned in view of the decision by The Board of Patent Appeals and Interference rendered on January 11, 2022 and because the period for seeking court review on the decision has expired and there are no allowed claims.  A Notice of Abandonment was mailed on April 04, 2022.
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $2,000.00 the submission required by 37 CFR 1.114; (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

This application is being referred to Technology Center AU 1716 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/Dale A. Hall/Paralegal Specialist, OPET